Citation Nr: 1819649	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  13-14 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected acquired psychiatric disorder (claimed as posttraumatic stress disorder (PTSD) and diagnosed as adjustment disorder and anxiety disorder).


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1979 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office.

In March 2016, the Board remanded the claim to obtain a medical opinion from a VA examiner.  An April 2016 VA examiner's opinion was obtained, and is associated with the evidentiary record.  In December 2017, the Board determined the April 2016 medical opinion did not adequately address the questions posed by the Board, and sought a new advisory medical opinion from the Veteran's Health Administration (VHA).  A March 2018 VHA medical opinion has been associated with the evidentiary record.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's current sleep apnea is aggravated by his service-connected acquired psychiatric disorder (claimed as PTSD and diagnosed as adjustment disorder and anxiety disorder).


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, service connection for a sleep apnea as secondary to the Veteran's service-connected acquired psychiatric disorder is warranted.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. §§ 1110, 1131.  

Service connection may be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The first element under Wallin is met, as the evidence of record contains a diagnosis of sleep apnea confirmed by a sleep study.  See, e.g., February 2014 VA sleep medicine note; November 2009 VA sleep medicine note.

The second element under Wallin is also met, as entitlement to service connection for an acquired psychiatric disorder was established in an August 2011 rating decision.

The Board finds the third element under Wallin, a nexus between the service-connected disability and the current disability, is also satisfied.  

Following an April 2016 VA examination, a VA psychologist repeated the opinion of a July 2012 VA sleep apnea examiner, which did not address whether the Veteran's sleep apnea is aggravated by his psychiatric disorder.  The April 2016 VA examiner then concluded that given his review of the evidentiary record, the Veteran's obstructive sleep apnea is less likely as not caused by or aggravated by his mental health issues, but provided no further rationale.

In March 2018, a VA neurologist reviewed the entire evidentiary record.  The VA neurologist opined that it is at least as likely as not that the Veteran's sleep apnea is aggravated by his service-connected acquired psychiatric disorder.  The VA neurologist explained that from the Veteran's records, it is clear that the sleep apnea for years was not able to be adequately treated because of the Veteran's anxiety associated with using the CPAP equipment.  The neurologist explained this has also been demonstrated in the literature-patients with anxiety/PTSD and sleep apnea overall have poor compliance with CPAP treatment though those who are able to use have clear benefits in their psychiatric disorder as well as their sleep apnea of course.  The result of untreated or poorly treated sleep apnea is worsening function and potentially some increase in risks for cardiovascular and cerebrovascular disease.  The neurologist also noted the Veteran's alcohol use associated with his acquired psychiatric disorder is known to worsen sleep apnea on a night when a person drinks.  This would be remediable if the patient could use CPAP or another treatment for the sleep apnea.  

The Board finds the April 2016 VA examiner's opinion is not probative, as the examiner provided no rationale for the opinion that the Veteran's psychiatric disorder does not aggravate his sleep apnea.  However, the Board affords great weight of probative value to the March 2018 VA neurologist's opinion, as the neurologist reviewed the entire evidentiary record, and supported his opinion with a detailed rationale.  The Board finds the evidence for and the evidence against the Veteran's claim is in relative equipoise, and so the Board affords the Veteran the benefit of reasonable doubt, and finds there is medical evidence of record establishing a link between the Veteran's service-connected acquired psychiatric disorder and his current sleep apnea.  Accordingly, the Board finds that a grant of service connection is warranted for sleep apnea.  38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for sleep apnea is granted.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


